DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. Claim 8 is currently amended. No claims have been canceled. No new claims are currently added. 

Response to Arguments
With regards to the Applicants’ Remarks dated August 23, 2022:
Regarding the rejection of claims 8-10 and 12 under 35 U.S.C. 102(a)(2), Applicant’s amendment and arguments have been fully considered. Applicants argue that “Kim describes that the UE may transmit uplink data/packet to the AN (access node) and that the AN may encapsulate uplink data/packet with the outer IP header field and the encapsulation header field and transmit the encapsulated uplink data/packet to the UP function node. Even assuming, arguendo, that the uplink data/packet as described by Kim is considered as equivalent to or teaching the uplink data packet of claim 8, Kim has still not been shown to teach or suggest claim 8’s recitation of “encapsulating, by the terminal device, the uplink data packet based on the first encapsulation identifier to generate an encapsulated data packet.” For example, Kim is silent with respect to, and has not been shown to teach or suggest that the UE described in Kim encapsulates the uplink data/packet to generate the encapsulated uplink data/packet. Instead, and as noted above, Kim describes that the AN may encapsulate the uplink data/packet — not the UE”. Examiner disagrees. Absent specific definition of “a terminal device”, any device performing recited function would read on the claimed element. Therefore, a “terminal device” is not limited to a user equipment (UE), but can also include an access node (AN) or a combination of UE and AN considered as claimed “terminal device”. Thus, Applicant’s argument cannot be held as persuasive. The rejection is maintained.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0103495 A1).
As to claim 8, Kim teaches a communication method use to transmit an uplink data packet of a terminal device by using an Ethernet session (par. [0002]), wherein the communication method comprises:
determining, by the terminal device, a first encapsulation identifier corresponding to the Ethernet session [outer IP header and encapsulation header field] (par. [0188], [0259]);
encapsulating, by the terminal device [AN node or a combination of AN node and UE], the uplink data packet based on the first encapsulation identifier to generate an encapsulated data packet, wherein the uplink data packet is a data packet triggered by an application program bound to the Ethernet session [encapsulating uplink data/packet with the outer IP header field and the encapsulation header filed, where the uplink data/packet is transmitted in response to creation of a session tunnel] (par. [0236], [0259]); and 
mapping, by the terminal device based on the first encapsulation identifier, the encapsulated data packet to the Ethernet session for transmission [sending data to the DN] (par. [0259], [0260]).

As to claim 9, Kim teaches mapping, by the terminal device base on a correspondence between the first encapsulation identifier and the Ethernet session, the encapsulated data packet to the Ethernet session for transmission (par. [0259], [0260], Fig. 16A).

As to claim 10, Kim teaches allocating, by the terminal device, a second encapsulation identifier to the Ethernet session in a process of establishing or modifying the Ethernet session (par. [0146]-[0152]); and wherein the determining the first encapsulation identifier corresponding to the Ethernet session comprises: determining, by the terminal device, the second encapsulation identifier as the first encapsulation identifier corresponding to the Ethernet session (par. [0183]). 

As to claim 12, Kim teaches in a process of establishing or modifying the Ethernet session, receiving, by the terminal device, a third encapsulation identifier from a network element or a core network side (par. [0146]-[0152]); and wherein the determining the first encapsulation identifier corresponding to the Ethernet session comprises: determining, by the terminal device, the third encapsulation identifier as the first encapsulation identifier corresponding to the Ethernet session (par. [0183]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Saarinen et al. (US 2020/0259786 A1).
As to claim 11, Kim teaches in a process of establishing or modifying the Ethernet session, obtaining, by the terminal device, a second encapsulation identifier (par. [0146]-[0152]); and wherein the determining the first encapsulation identifier corresponding to the Ethernet session comprises: determining, by the terminal device, the second encapsulation identifier as the first encapsulation identifier corresponding to the Ethernet session (par. [0183]). 
Kim fails to expressly teach that the second encapsulation identifier is corresponding to the application program from a user equipment route selection policy (URSP), wherein the URSP comprises a correspondence between an application program identifier and an encapsulation identifier.
Saarinen, in the same field of endeavor, teaches the second encapsulation identifier is corresponding to the application program from a user equipment route selection policy (URSP), wherein the URSP comprises a correspondence between an application program identifier and the second identifier (par. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kim by having the second encapsulation identifier corresponding to the application program from a user equipment route selection policy (URSP), wherein the URSP comprises a correspondence between an application program identifier and an encapsulation identifier in order to determine how to route the traffic based on which application triggered the data packet (par. [0067] in Saarinen).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Hampel et al. (US 2017/0303189 A1).
As to claim 13, Kim teaches all the elements except sending, by the terminal device, a 5th generation (5G) local area network identifier to a control plane network element, wherein the 5G local area network identifier is an identifier of a 5G local area network to which the Ethernet session belongs. 
Hampel, in the same field of endeavor, teaches sending, by the terminal device, a 5th generation (5G) local area network identifier to a control plane network element, wherein the 5G local area network identifier is an identifier of a 5G local area network to which the Ethernet session belongs (par. [0049], [0074], [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kim by sending, by the terminal device, a 5th generation (5G) local area network identifier to a control plane network element, wherein the 5G local area network identifier is an identifier of a 5G local area network to which the Ethernet session belongs in order to adapt the process of Kim to the 5G standard of communication. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442